Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to an After Final Consideration Program (2.0) request application received on 04/28/2022. In the AFCP, applicant has amended claims 1, 12 and 17-20. Claims 3, 6 and 10-11 remain cancelled. Claims 2, 4-5, 7-9, 13-16 and 21-24 remain original. No new claim has been added. For the record, the AFCP 2.0 amendment will be treated under pre-pilot procedure.
For this Office Action, claims 1-2, 4-5, 7-9 and 12-24 have been received for consideration and have been examined. 
Response to Arguments
Claim Rejection under 35 U.S.C. § 112
	Applicant’s explanation with regards to claim 7 have been reviewed by the examiner however, they are unpersuasive. Examiner consulted instant specification [0022] and notes that it does not disclose meeting a threshold indicative of “not near-certainty benevolence, near-certainty benevolence, sliding scale or risk score being higher”. Therefore, the rejection to claim 7 under 35 USC § 112(a) has been maintained. 
Claim Rejection under 35 U.S.C. § 103
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive. Amended claim limitations are still taught by secondary reference of LeVasseur. Applicant’s remarks have been summarized as follows:
LeVasseur fails to describe any situation where an original electronic message is modified and then the modified version of the electronic message is actually delivered to the intended recipient while the electronic message is further evaluated (Page # 13 – First paragraph).
In no sense does LeVasseur "apply[] the modification to the electronic message to form a modified version of the electronic message; [and] allow[] the modified version of the electronic message to be delivered to the intended recipient of the electronic message" (emphasis added), as recited in Applicant's claim 1 (Page # 13 – Second Paragraph).
Examiner’s Response
	Regarding remark # 1, that LeVasseur fails to describe any situation where an original electronic message is modified and then the modified version of the electronic message is actually delivered to the intended recipient while the electronic message is further evaluated, examiner respectfully disagree. 
	Regarding applicant’s assertion that LeVasseur’s access message is a brand new message and is not a modified version of original electronic message, examiner would like to point to specifically Figures 14-15 & 18 which depicts that an access electronic message is generated based on the original electronic message which contains modified version of the original electronic message and the modified version only contains text only from the original message in order to protect the recipient from the potential malicious contents of the original electronic message ([0344] discloses that the plug-in automatically replaces the introductory message with the access message in the user's inbox [which is evidence that modified message is actually delivered to the intended recipient]. The access message may contain information about the eMail2 message such as a text-only summary, scanning process results, recipient names, etc. (See FIG. 18); [0346] Event C: The access message informs the recipient that they have a new incoming eMail2 message waiting to be retrieved (see example access message in FIG. 18)

    PNG
    media_image1.png
    603
    432
    media_image1.png
    Greyscale
).
	In light of FIG. 18, Examiner would like to emphasize the fact that FIG. 18 also demonstrates that modified version of the electronic message [the access message of the reference] is actually delivered to the intended recipient because modified version displays preliminary scan results of the original electronic message along with the ‘text only’ message summary from the original electronic message which is equivalent to amended claim language. 
	Regarding remark # 2, that In no sense does LeVasseur "apply[] the modification to the electronic message to form a modified version of the electronic message; [and] allow[] the modified version of the electronic message to be delivered to the intended recipient of the electronic message" (emphasis added), as recited in Applicant's claim 1, examiner respectfully disagree. 
	As examiner has described above in response to remark # 1, LeVasseur clearly discloses that original electronic message is modified in the form of an access message and delivered to the intended recipient with ‘applied modification’ of only displaying text from the original electronic message (See FIG. 18). 
	Based on above citations and explanation, amended claims are still taught by the combination of O’Sullivan and LeVasseur references and therefore, rejection has been maintained. 
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        
/S.M.A./Patent Examiner, Art Unit 2432